Citation Nr: 1631592	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from March 1978 to September 1984; and from November 1984 to November 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California in February 2012.

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  A Board videoconference hearing was scheduled for June 30, 2016, but he withdrew his appeal on June 29, 2016.  Accordingly, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e). 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

In June 2016, the Veteran withdrew his appeal for service connection for a right ankle disorder, claimed as due to an in-service injury.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his appeal on the issue of entitlement to service connection for a right ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In June 2016, the Veteran's attorney submitted a written statement in which he stated that the Veteran wished to withdraw his pending appeal on the issue of entitlement to service connection for the right ankle.  Therefore, the Veteran's appeal for the issue of entitlement to service connection for a right ankle disorder claimed as due to an in-service injury was withdrawn.  See 38 C.F.R. § 20.204.  As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for a right ankle disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to this claim.  Therefore, the issue is dismissed, without prejudice.

ORDER

The Veteran's appeal as to the issue of entitlement to service connection for a right ankle disability is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


